DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claims 9 and 18, the term “optimal” is a relative term which renders the claims indefinite. The term “optimal” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, it is unclear how the run-out portion per se would be capable of maintaining the set screw in an “optimal” position (e.g., beyond what the threads would already accomplish).
Regarding claim 17, as best understood, the first thread pattern (the internal threads of the locking-cap) should comprise the counterbore while the second thread pattern (the external threads of the set screw) should comprise the run-out portion, which is how the claim will be interpreted for purposes of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (“Peterson”; 2008/0294202; cited by Applicant).
Regarding claim 1, Peterson discloses 
a locking-cap module, e.g., 102 (Fig. 16), comprising: 
a locking-cap 900 including: 
an internal circumferential surface having a first thread pattern (internal threads thereof); 
a first connecting flange 920 and a second connecting flange 920 opposite the first connecting flange, the first and second connecting flanges extending from a side surface of the locking-cap and defining, at least partly, a top surface of the locking-cap (Fig. 16); and 
a first retaining rail 3236 and a second retaining rail 3238 opposite the first retaining rail, the first and second retaining rails extending from the side surface of the locking-cap and defining, at least partly, a bottom surface of the locking-cap (Fig. 18); and 
a set screw 1000 (Fig. 16) including an external circumferential surface having a second thread pattern (the outer threads of the set screw), the second thread pattern corresponding in size and shape to the first thread pattern for mating with the first thread pattern (i.e., the set screw 1000 threads into the locking cap 900), 
wherein the locking-cap is configured to selectively couple with a connector 710 (Fig. 28) in an engaged position (Fig. 30), and 
wherein, when the locking-cap is in the engaged position, the first connecting flange and the second connecting flange engage with a connector such that an uppermost surface of the first connecting flange and an uppermost surface of the second connecting flange are generally flush with a top surface of the connector (Fig. 30).  
Regarding claim 2, the first connecting flange 920 includes a first locking edge 930 and the second connecting flange 920 includes a second locking edge 930 (Figs. 16 and 17).  
Regarding claim 3, the first locking edge comprises a first outdent (e.g., the slanted tip portion; see Fig. B, below) and the second locking edge likewise comprises a second outdent (id.).  


    PNG
    media_image1.png
    795
    773
    media_image1.png
    Greyscale

Fig. B

Regarding claim 4, in the engaged position, the first locking edge 930 is engaged with a first stopping feature 2738a (Fig. 23) of the connector and the second locking edge 930 is engaged with a second stopping feature 2738b of the connector (id.).  
Regarding claim 5, the first and second connecting flanges 920 respectively comprise a first slanted surface and a second slanted surface (see Figs. 16 and 18 and para. 0054), and
in the engaged position, the first slanted surface and the second slanted surface are disposed below the upper surface of the connector (id. and cf. Figs. 28-30).  
Regarding claim 6, the set screw 1000 and the locking-cap 900 are initially coupled together by a pre-loaded connection (para. 0051).  
Regarding claim 7, the pre-loaded connection of the set screw 1000 and locking-cap 900 is configured to allow the locking-cap to be tightened into the engaged position by engaging and rotating the set screw (id.), and 
after the locking-cap 900 is in the engaged position, the pre-loaded connection of the set screw 1000 and locking-cap is configured to break upon applying a sufficient rotational force (“predetermined torque ST”; id.) to overcome the pre-loaded connection (id.).  
Regarding claim 8, the first thread pattern (internal threads of the locking-cap 900) comprises a counterbore (i.e. the chamfered or flared opening at the top; see Fig. 21) and the second thread pattern (external threads of the set screw 1000) comprises a run-out-portion 1925 (Fig. 21 and para. 0051).  
Regarding claim 9, as best understood (see rejection under 35 U.S.C. 112, above), the run-out-portion 1925 does not inhibit the ability of the set screw to be maintained in an effective position to capture and retain a longitudinal rod 108 (Figs. 28 and 30) extending through a rod passageway of the connector 710 (id.).  Therefore, it is considered to maintain the set screw in an “optimal” position.
Regarding claim 10, Peterson discloses a locking-cap system (Fig. 22), comprising: 
a locking-cap 900 including: 
an internal circumferential surface having a first thread pattern (internal threads thereof); 
a first connecting flange 920 and a second connecting flange 920 opposite the first connecting flange, the first and second connecting flanges extending from a side surface of the locking-cap and defining, at least partly, a top surface of the locking-cap (Fig. 16); and 
a first retaining rail 3236 and a second retaining rail 3238 opposite the first retaining rail, the first and second retaining rails extending from the side surface of the locking-cap and defining, at least partly, a bottom surface of the locking-cap (Fig. 18); 
a set screw 1000 including an external circumferential surface having a second thread pattern (the outer threads of the set screw), the second thread pattern corresponding in size and shape to the first thread pattern for mating with the first thread pattern (i.e., the set screw 1000 threads into the locking cap 900); and 
a connector 710 (Fig. 22) including: 
an internal surface comprising a rod 108 passageway (Figs. 22 and 24) and a connecting portion (cf. Fig. 38) proximate an upper surface of the connector and configured to selectively couple with the locking-cap 900 such that the locking-cap is fixed relative to the connecting portion in an engaged position, the connecting portion including: 
a first connecting channel (Fig. A, below) and a second connecting channel (id.) opposite the first connecting channel, the first connecting channel being configured to connect with the first connecting flange 920 (cf. Fig. 16) and the second connecting channel being configured to connect with the second connecting flange 920 (id.); 
a third connecting channel (Fig. A, below) and a fourth connecting channel (id.) opposite the third connecting channel, the third connecting channel being configured to connect with the first retaining rail 3236 and the fourth connecting channel being configured to connect with the second retaining rail 3238 (id. and cf. Fig. 18), 
wherein, when the locking-cap is in the engaged position, the first connecting flange and the second connecting flange engage with the connector such that an uppermost surface of the first connecting flange and an uppermost surface of the second connecting flange are generally flush with a top surface of the connector (id. and Fig. 30).  



    PNG
    media_image2.png
    410
    478
    media_image2.png
    Greyscale

Fig. A (annotated Fig. 38)


Regarding claim 11, the first connecting flange 920 includes a first locking edge 930 and the second connecting flange 920 includes a second locking edge 930 (Figs. 16 and 17), and
the connector 710 has a first stopping feature 2738a (Fig. 23) and a second stopping feature 2738b, the first stopping feature being configured to engage with the first locking edge 930 for preventing the locking-cap from rotating out of (e.g., beyond) the engaged position and the second stopping feature being configured to engage with the second locking edge 930 for preventing the locking-cap from rotating out of (e.g., beyond) the engaged position.  
Regarding claim 12, a surgical tool includes a proximal drive end (e.g., the handle) and a distal end with a rotatable drive feature (star drive; Fig. 10 and para. 0051) configured to engage with a drive cavity 1727 of the set screw 1000 (id.).
Regarding claim 13, the distal end further comprises a plurality of mating protrusions (of the star drive; Fig. 10 and para. 0051), 
the connector 710 further comprises the set screw 1000 which comprises a plurality of mating cavities of star socket 1727, and 
the plurality of mating protrusions are configured to engage with the plurality of mating cavities for providing a desired torque (or counter-torque) to the locking cap.   
Regarding claim 15, the set screw 1000 and the locking-cap 900 are initially coupled together by a pre-loaded connection (para. 0051).  
Regarding claim 16, the pre-loaded connection of the set screw 1000 and locking-cap 900 is configured to allow the locking-cap to be tightened into the engaged position by engaging and rotating the set screw (id.), and 
after the locking-cap 900 is in the engaged position, the pre-loaded connection of the set screw 1000 and locking-cap is configured to break upon applying a sufficient rotational force (“predetermined torque ST”; id.) to overcome the pre-loaded connection (id.).  
Regarding claim 17, the first thread pattern (internal threads of the locking-cap 900) comprises a counterbore (i.e. the chamfered or flared opening at the top; see Fig. 21) and the second thread pattern (external threads of the set screw 1000) comprises a run-out-portion 1925 (Fig. 21 and para. 0051).  
Regarding claim 18, the system further comprises:
a longitudinal rod 108 (Fig. 22); 
a crown 612 (Figs. 7 and 7A); 
an anchoring member 106 (Fig. 22); 
wherein the connector 710 (id.) is secured to the anchoring member 106 (id.), 
wherein the longitudinal rod 108 extends through the rod passageway of the connector 710 (id.), 
wherein the crown 612 facilitates positioning of the longitudinal rod 108 in the rod passageway of the connector 710 (Fig. 7), and 
wherein the run-out-portion 1925 is further configured to maintain the set screw 1000 in an “optimal” position to capture and retain the longitudinal rod with an optimal force.  It is noted that the run-out-portion 1925 does not inhibit the ability of the set screw to be maintained in an effective position to capture and retain a longitudinal rod 108 (Figs. 28 and 30) extending through a rod passageway of the connector 710 (id.).  Therefore, it is considered to maintain the set screw in an “optimal” position.
Regarding claim 19, Peterson discloses a method for engaging a two piece locking-cap module 102 with a connector 710 (Figs. 16 and 22), the method comprising: 
providing a locking module 102 comprising a locking-cap 900 and a set screw 1000, the set screw being operably coupled with the locking-cap by a preloaded connection (para. 0051), the locking-cap 900 including: 
a first connecting flange 920 (Fig. 16) and a second connecting flange 920 opposite the first connecting flange, the first and second connecting flanges extending from a side surface of the locking-cap and defining, at least partly, a top surface of the locking-cap (Fig. 16); 
a first retaining rail 3236 and a second retaining rail 3238 opposite the first retaining rail, the first and second retaining rails extending from the side surface of the locking-cap and defining, at least partly, a bottom surface of the locking-cap (Fig. 18); 
providing a connector 710 (Fig. 22), the connector including: 
an internal surface comprising a rod 108 passageway (Figs. 22 and 24) and a connecting portion (cf. Fig. 38), the connecting portion disposed proximate an upper surface of the connector and configured to couple with the locking-cap 900 such that the locking-cap is fixed relative to the connecting portion in an engaged position, the connecting portion including: 
a first connecting channel (Fig. A, supra) and a second connecting channel (id.) opposite the first connecting channel, the first connecting channel being configured to connect with the first connecting flange 920 (cf. Fig. 16) and the second connecting channel being configured to connect with the second connecting flange 920 (id.); 
a third connecting channel (Fig. A, supra) and a fourth connecting channel (id.) opposite the third connecting channel, the third connecting channel being configured to connect with the first retaining rail 3236 and the fourth connecting channel being configured to connect with the second retaining rail 3238 (id. and cf. Fig. 18); 
providing a surgical tool having a proximal drive end (e.g., the handle) and a distal end including a rotatable drive feature (star drive; Fig. 10 and para. 0051);
engaging the star drive feature with a star drive cavity 1727 of the set screw 1000 (id.), 
rotating the locking-cap module 102, via the drive cavity 1727 of the set screw (para. 0051), into the engaged position thereby fixing the locking-cap 900 relative to the connector 710 such that an upper surface of the first connecting flange 920 and an upper surface of the second connecting flange 920 are generally flush with corresponding upper surfaces of the connector 710, respectively (see, e.g., Fig. 30); and 
rotating the set screw 1000, after the locking-cap 900 is fixed relative to the connector 710, with sufficient force (“predetermined torque ST”; para. 0051) to overcome the pre-loaded connection (id.).  
Regarding claim 20, the method further comprises: 
installing an anchoring member 106 in a boney structure of a patient (para. 0008); 
securing the connector 710 to the anchoring member 106 (Fig. 22); 
positioning a crown 612 (Figs. 7 and 7A) within the connector 710; 
positioning a longitudinal rod 108 within a rod passageway of the connector 710 on top of the crown 612 (id.); and 
rotating the set screw 1000, after overcoming the pre-loaded connection (para. 0051), thereby securing the longitudinal rod 108 with the rod passageway of the connector 710.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773


/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773